DETAILED ACTION
This action is responsive to the application No. 16/713,725 filed 13 December 2019.  Applicant’s amendment received 20 April 2022 has been entered. Claims 1-14 and 21-26 are pending, claims 5, 7, 10, and 13 are withdrawn by Applicant.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449.  The IDS has been considered. 
	
Election/Restrictions
Applicant's election with traverse of the species combination of: 1 (tape mounted), 2 (Mask present, Yes), 3 (Location of mask, first side), 4 (mask removed during etching, No), 5 (back metal present, no), 6 (Edge ring present, no), 7 (Etchant applied to first side), 8 (singulation, only wet etching), 10 (Application of wet etchant (spray) which corresponds to independent claims 1 and 9, in the reply filed on 20 April 2022 is acknowledged.  The traversal is on the ground(s) that, as best understood, there would be no search burden at the independent claim level (remarks, bottom of p. 7). This is not found persuasive because search and examination is not limited to the independent claims, alone. Applicant asserts that the embodiments of the disclosure are not the subject of restriction practice, but rather the claims. This is not persuasive. The species restriction was based on the numerous embodiments covered in the disclosure: also see MPEP 806.04(e): Claims themselves are never species. Species always refer to the different embodiments of the invention. While the originally filed independent claims were broad and generic to many of the species disclosed, but not all, numerous combinations disclosed in the specification would still be available for amendments.  See MPEP 904.03: “It is normally not enough that references be selected to meet only the terms of the claims alone, especially if only broad claims are presented; but the search should, insofar as possible, also cover all subject matter which the examiner reasonably anticipates might be incorporated into applicant’s amendment.”  While a broad independent claim may not be burdensome, searching for nearly every conceivable singulation process permutation is burdensome.  For example, blade dicing is classified in B28D5/, dicing tape in H01L21/6836, plasma etching in H01L21/3065, laser processes in B23K26/, thinning a wafer is classified in more than 10 different CPC groups depending on the specific methodology, etc. Regarding burden, Applicant asserts the “search burden is quite manageable at the independent claim level”.  While the Examiner agrees that in many cases, searching an independent claim can be quite manageable, Applicant apparently fails to recognize that search and examination is not limited to independent claims, alone. While Applicant originally submitted broad independent claims, the specification provides for several hundred modifications. The species restriction requirement stated, with respect to the originally filed claims, no claim appears to be generic to all species. For example, original claims 1 and 9 recited “applying a mask” and “only wet etching” thereby precluding species employing pre-cutting steps and no mask. Claim 9 requiring mounting on a tape which precludes the mounting on a carrier or no carrier options.  Claim 15 requiring a back metal on the second side, etc. In view of the amendment received 20 April 2022, claims 1 and 9 are currently generic to the elected species.  New claims 21-26, all drawn to nonelected species, are withdrawn from consideration. Withdrawn claims may be eligible for rejoinder once allowable subject matter is determined, see MPEP 812.04. The requirement is still deemed proper and is therefore made FINAL.
Claims 1-4, 6, 8, 9, 11, 12, and 14 remain pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 5,904,546).
(Re Claim 1) Wood teaches a method for singulating die from a wafer comprising: providing a semiconductor wafer comprising a first side and a second side, the first side comprising a plurality of die and a plurality of die streets between each of the plurality of die; applying a mask over the plurality of die and around the plurality of streets; only wet etching through the semiconductor wafer at the plurality of die streets to singulate the plurality of die;
(Re Claim 3) wherein the wet etching comprises applying an etchant to the first side of the wafer;
(Re Claim 4) further comprising mounting the semiconductor wafer to a picking tape; and
(Re Claim 6) wherein wet etching comprises spraying the semiconductor wafer with an etchant.
	See abstract: “A method and apparatus for dicing semiconductor wafers is provided. The method comprises: forming an etch mask on the wafer, and then etching the wafer with a wet etchant, such as KOH, to form a peripheral groove around each die. Etching the wafer can be from the front side of the wafer, from the back side of the wafer or with partial etches from both sides. The etch process can be performed on a single wafer using a spray head apparatus or on batches of wafers using a recirculating dip tank apparatus.”  See Figs. 1-6, col 2 lines 20-54, col 3 line 52-col 6 line 19. Semiconductor wafer 20; dies on front side 14; mask 24/22a; tape 28. While different embodiments are disclosed by Wood, a PHOSITA would easily recognize the embodiment in Figs. 4 (correct orientation of wafer/mask: re first side) may be performed using the tape 28 in the embodiment of Figs. 3.  Dicing tape is readily available, inexpensive, disposable, and compatible with a wide range of conventional processes and apparatus.  Thus, a PHOSITA would recognize the advantages of using tape in the process. Alternatively, a PHOSITA would recognize that the wafer in the embodiment of Figs. 3 may be inverted and etched from the front/die side 14 thereby obviating the need for the front side protective mask 22 and the subsequent steps in Figs. 3C-3D. This would be obvious to a PHOSIA as inverting the wafer and performing the process from the front side would be obvious to try1 as there are only two options for the wafer orientation, each having a predictable solution and expectation of success. Furthermore, the latter modification would further be obvious as it would reduce the number of fabrication steps, thereby saving time and cost.
	(Re Claim 8) further comprising regulating a rate of the wet etching by controlling a temperature of an etchant.
	Wood discloses using KOH, while Wood is silent regarding controlling the temperature, it is well known in the art that the KOH etch rate is highly temperature dependent. Optimal working temperatures are typically in the range of 60-90°C. A PHOSITA practicing Wood’s invention would understand the temperature dependence on etch rate and would find it obvious to control the etch rate by using an appropriate elevated temperature.

Claims 2, 9, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 5,904,546) in view of Tamaki et al. (US 6,136,668).
	(Re Claim 2) wherein the semiconductor wafer has a thickness of 25 microns to 50 microns.
	Wood is silent regarding the wafer having a thickness of 25-50 µm.  Related art from Tamaki teaches thinning the wafer to a thickness of 50 µm or less prior to dicing (see col 1 line 66 - col 2 line 39, col 7 lines 3-6).  There are numerous advantages with respect to processing thin semiconductor wafers, resulting in thin die, such as improvements in heat dissipation as recognized by Tamaki.  Thin wafers/thin die are also advantageous for smaller packaging, stress reduction, and in the case of vertical devices such as IGBTs, thin die result in decreased series resistance/improved electrical performance. Further still, Wood’s process for wet etching will finish considerably faster than if using a wafer of conventional thickness, e.g. on the order of ~ 1 hr vs. ~10-20 hrs, thus the thin wafer can be diced more quickly as well which saves time and reduces cost and would also make the masking layer’s durability, etch resistance, and adhesion somewhat less critical as it would only need to survive for a fraction of the time required to etch through a wafer of standard thickness.

(Re Claim 9) Wood teaches a method for singulating die from a wafer comprising: providing a semiconductor wafer comprising a first side and a second side, the first side comprising a plurality of die and a plurality of die streets between each of the plurality of die; coupling the semiconductor wafer to a tape wherein the tape is coupled with a film frame; applying a mask over the plurality of die and around the plurality of streets; and only wet etching through the semiconductor wafer at the plurality of die streets to singulate the plurality of die; wherein the wafer has a thickness of between 10 microns to 50 microns;
(Re Claim 11) wherein the wet etching comprises applying an etchant to one of the first side of the wafer or the second side of the wafer; and
(Re Claim 12) wherein wet etching comprises spraying the semiconductor wafer with an etchant.
See abstract: “A method and apparatus for dicing semiconductor wafers is provided. The method comprises: forming an etch mask on the wafer, and then etching the wafer with a wet etchant, such as KOH, to form a peripheral groove around each die. Etching the wafer can be from the front side of the wafer, from the back side of the wafer or with partial etches from both sides. The etch process can be performed on a single wafer using a spray head apparatus or on batches of wafers using a recirculating dip tank apparatus.”  See Figs. 1-6, col 2 lines 20-54, col 3 line 52-col 6 line 19. Semiconductor wafer 20; dies on front side 14; mask 24/22a; tape 28, film frame at col 3 line 55. While different embodiments are disclosed by Wood, a PHOSITA would easily recognize the embodiment in Figs. 4 (correct orientation of wafer/mask: re first side) may be performed using the tape 28 in the embodiment of Figs. 3.  Dicing tape is readily available, inexpensive, disposable, and compatible with a wide range of conventional processes and apparatus.  Thus, a PHOSITA would recognize the advantages of using tape in the process. Alternatively, a PHOSITA would recognize that the wafer in the embodiment of Figs. 3 may be inverted and etched from the front/die side 14 thereby obviating the need for the front side protective mask 22 and the subsequent steps in Figs. 3C-3D. This would be obvious to a PHOSIA as inverting the wafer and performing the process from the front side would be obvious to try2 as there are only two options for the wafer orientation, each having a predictable solution and expectation of success. Furthermore, the latter modification would further be obvious as it would reduce the number of fabrication steps, thereby saving time and cost.
	Wood is silent regarding the wafer having a thickness of 10-50 µm.  Related art from Tamaki teaches thinning the wafer to a thickness of 50 µm or less prior to dicing (see col 1 line 66 - col 2 line 39, col 7 lines 3-6).  There are numerous advantages with respect to processing thin semiconductor wafers, resulting in thin die, such as improvements in heat dissipation as recognized by Tamaki.  Thin wafers/thin die are also advantageous for smaller packaging, stress reduction, and in the case of vertical devices such as IGBTs, thin die result in decreased series resistance/improved electrical performance. Further still, Wood’s process for wet etching will finish considerably faster than if using a wafer of conventional thickness, e.g. on the order of ~ 1 hr vs. ~10-20 hrs, thus the thin wafer can be diced more quickly as well which saves time and reduces cost and would also make the masking layer’s durability, etch resistance, and adhesion somewhat less critical as it would only need to survive for a fraction of the time required to etch through a wafer of standard thickness.
	(Re Claim 14) further comprising regulating a rate of the wet etching by controlling a temperature of an etchant.
	Wood discloses using KOH, while Wood is silent regarding controlling the temperature, it is well known in the art that the KOH etch rate is highly temperature dependent. Optimal working temperatures are typically in the range of 60-90°C. A PHOSITA practicing Wood’s invention would understand the temperature dependence on etch rate and would find it obvious to control the etch rate by using an appropriate elevated temperature.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.  The additional cited art teaches pertinent dicing and etching methods.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
        2 KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).